1
2
3
4
                                           IN THE UNITED STATES DISTRICT COURT
5
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
6
7
8    ___________________________________
     KIP SIDES,                                                                No. 4:15-cv-03893-HSG
9    Plaintiff,
10                                                                             ORDER APPROVING
     vs.                                                                       THE EXTENSION OF TIME FOR
11                                                                             THE PLAINTIFF’S RULE 52
                                                                               RESPONSES
12   CISCO SYSTEMS, INC. and UNITED S
     HEALTHCARE, MOTION HEARING
13
     Defendants.
14   ___________________________________

15
16            Good cause appearing, the Rule 52 Response filing dates by the plaintiff are extended to February

17   25, 2019 for the response (D191) to Cisco (D170), and February 26, 2019 for the response (D198) to UHIC

18   (D174).

19
20
              IT IS SO ORDERED.
21
     Dated: March 04, 2019.                                        ______________________________________
22
                                                                   HONORABLE HAYWOOD S. GILLIAM, JR.
23                                                                 UNITED STATES DISTRICT JUDGE

24
25
26
27
28
                                                              Page 1 of 4
     Order to extend time for Plaintiff’s Rule 52 Responses                          Case No. 4:15-cv-03893-HSG
